PER CURIAM.
This matter is before the Court on Respondent’s Petition for Leave to Resign Without Leave to Apply for Readmission Permanently, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition is conditioned upon acceptance by the Board of Governors of the following terms and conditions:
1. The [Respondent] has previously filed a Petition for Leave to Resign with Leave to Reapply, which was denied by this Honorable Court by Order dated Thursday, June 23, 1983.
2. The [Respondent] filed his Petition for the Court to Reconsider the aforementioned Order, which was again denied by this Honorable Court on Monday, September 26, 1983. ■
3. The previous Petition for Leave to Resign with Leave to Reapply set forth all of the background information concerning the [Respondent].
4. The [Respondent] is presently pending investigation of disciplinary proceedings by a Florida Bar Grievance Committee within the Fifteenth Judicial Circuit, Palm Beach County, Florida, Case No. 15E84F01.
5. The [Respondent] is no longer actively engaged in the practice of law, is not holding any funds in trust, or acting in any fiduciary capacity.
6. The [Respondent] agrees to a waiver of confidentiality regarding this matter.
7. The [Respondent] agrees to cooperate with any Clients Security Fund investigation conducted by The Florida Bar.
8. This Petition is without leave to apply for readmission permanently. [Re*1071spondent] believes that the public interest would not be adversely-affected by the granting of this Petition, and that permitting him to resign without leave to apply for readmission permanently will not adversely affect the purity of the courts nor hinder the administration of justice, nor the confidence of the public in the legal profession, and will cause no harm to the public nor the administration of justice.
9. [Respondent] has consulted counsel in this matter, and does hereby freely and voluntarily submit this Petition to Resign Without Leave to Apply for Readmission Permanently.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign Without Leave to Apply for Readmission Permanently and the Court having reviewed the same and determined that the requirements of Rule 11.08(3) are fully satisfied, the Petition for Leave to Resign Without Leave to Apply for Readmission Permanently is hereby approved. Respondent’s name is hereby stricken from the roll of attorneys in the State of Florida effective this date.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, McDONALD, EHRLICH and SHAW, JJ., concur.